Name: Council Regulation (EEC) No 3274/90 of 8 November 1990 amending Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the common customs tariff as regards the rate of duty applicable to gas oil falling under CN code ex 2710 00 69
 Type: Regulation
 Subject Matter: tariff policy;  oil industry
 Date Published: nan

 No L 315/2 Official Journal of the European Communities 15. 11 . 90 COUNCIL REGULATION (EEC) No 3274/90 of 8 November 1990 amending Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff as regards the rate of duty \ applicable to gas oil falling under CN code ex 2710 00 69 December 1990 and should be replaced by a more perma ­ nent measure, in the form of a tariff suspension for an indefinite period, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 28 thereof, Having regard to the proposal from the Commission, Whereas Regulation (EEC) No 2658/87 ('), as last amended by Regulation (EEC) No 3116/90 (2), provides for a conventional duty rate of 5 % for gas oil falling under CN code 2710 00 69 ; Whereas production in the Community of gas oil is insuf ­ ficient ; whereas, consequently, Community supplies of products of this type depend to a considerable extent on imports from third countries ; Whereas currently the autonomous duty rate on all gas oil has been suspended to 3,5 % for an indefinite period ; Whereas Regulation (EEC) No 1054/90 (^ opened and provided for the administration of an autonomous tariff quota for gas oil of a sulphur content not exceeding 0,2 % by weight ; whereas this quota expires on 31 HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2658/87 is amended as follows : The footnote relating to CN code 2710 00 69 is replaced by the following text : 'Duty rate suspended for an indefinite period for gas oil having a sulphur content not exceeding 0,2 % by weight. For gas oil having a sulphur content greater than 0,2 % by weight the duty rate is reduced to 3,5 % (suspension) for an indefinite period.' Article 2 This Regulation shall enter into force on 1 January 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 November 1990. For the Council The President P. ROMITA (') OJ No L 256, 7. 9 . 1987, p . 1 . o OJ No L 303, 31 . 10. 1990, p. 1 . (3) OJ No L 108, 28 . 4. 1990, p. 7.